DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Group A, directed to claims 1-9 in the reply filed on February 21, 2022, is acknowledged.  Claims 10-20 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2019/0078270 (“Laugwitz”).
Claim 1
Laugwitz discloses a method of determining lateral edges of an asphalt mat deposited by a paving machine, the method comprising: obtaining thermal image data of the asphalt mat at a thermal measuring device associated with the paving machine (paragraph [0035], temperature imaging camera 8); and determining, on the paving machine (paragraph [0035], control unit 9), 

Claim 2
Laugwitz discloses the method of claim 1, wherein the lateral edges are opposite lateral edges of the asphalt mat (paragraph [0037], left and right edges).  

Claim 3
Laugwitz discloses the method of claim 1, wherein the threshold temperature value is a user defined temperature (paragraph [0037], selected as edge between hot and cold).  

Claim 4
Laugwitz discloses the method of claim 1, wherein the determining includes a pixel analysis of the thermal image data (paragraph [0019, 0036]).  

Claim 5
Laugwitz discloses the method of claim 1, wherein the determining is further based on thermal image data across the width of the asphalt mat (paragraph [0037]).  

Claim 6
Laugwitz discloses the method of claim 1, wherein the lateral edges are selected based on a temperature greater than or equal to the threshold temperature value (paragraph [0037], difference of hot and cold).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2019/0078270 (“Laugwitz”) in view of U.S. Patent Pub. 2016/0042235 (“Buschmann”).
Claim 7
Laugwitz discloses the method of claim 6.
Laugwitz discloses the temperature range of the asphalt (paragraph [0013]) but does not appear to explicitly disclose wherein the threshold temperature value is a first threshold temperature value, and wherein the lateral edges are further determined based on a temperature greater than or equal to a second threshold temperature value, the second threshold temperature value being greater than the first threshold temperature value.  
Buschmann discloses determining a range of acceptable temperature distribution (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a relative or absolute lower and upper limit, as disclosed by Buschmann, into the method of Laugwitz, such that the threshold temperature value is a first threshold temperature value, and wherein the lateral edges are further determined based on a temperature greater than or equal to a second threshold temperature value, the second threshold temperature value being greater than the first threshold temperature value, for the Buschmann, paragraphs [0008-0010]).

Claim 8
Laugwitz in view of Buschmann discloses the method of claim 7.
Laugwitz in view of Buschmann discloses using a tender range (Buschmann, paragraphs [0008-0010]) but does not appear to explicitly disclose further comprising calculating the second temperature threshold values using an interquartile range of the thermal image data for which the temperature is greater than or equal to the first threshold temperature value.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include further comprising calculating the second temperature threshold values using an interquartile range of the thermal image data for which the temperature is greater than or equal to the first threshold temperature value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the tender range in order to provide ideal detection of temperature of laid pavement for compaction (Buschmann, paragraphs [0008-0010]).

Claim 9
Laugwitz in view of Buschmann discloses the method of claim 8.
Laugwitz in view of Buschmann does not appear to explicitly disclose wherein the interquartile range of the thermal image data is equal to the difference between a first quartile value and a third quartile value of the thermal image data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to wherein the interquartile range of the thermal image data is equal to the difference between a first quartile value and a third quartile value of the thermal image data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the tender range in order to provide ideal detection of temperature of laid pavement for compaction (Buschmann, paragraphs [0008-0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853